Citation Nr: 1220417	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued an initial 20 percent disability rating for diabetes mellitus, type II, and denied entitlement to service connection for hepatitis C.  In December 2006, the Veteran filed a notice of disagreement with the disability rating assigned to diabetes mellitus and the denial of service connection.  A statement of the case was issued in June 2008 and a substantive appeal was received in July 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Hepatitis C

The treatment records on file reflect a diagnosis of hepatitis C in or about 2005 and treatment thereafter.  The Veteran asserts that he contracted hepatitis C from mosquitoes in Vietnam.  The Veteran's DD Form 214 does reflect that he served in Vietnam during his period of active service.  The Veteran does not assert any other in-service risk factors typically associated with hepatitis C such as blood transfusion, tattoos, intravenous drug use, or high risk sexual activity, and the treatment records contain no discussion or reference to any risk factors.  In light of the Veteran's assertions, the Veteran should be afforded a VA examination to assess the nature and etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).


Diabetes mellitus

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling, in light of the fact that he requires insulin and a restricted diet.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).  VA outpatient treatment records reflect that the Veteran is on a low fat diet with moderate salt intake; he has been prescribed insulin for his diabetes; and, it has been recommended that he exercise.  The records do not reflect a regulation of activities.  

A December 2004 discharge summary report reflects that the Veteran was placed on "light duty."  The Veteran's representative has suggested that this could constitute a regulation of activities.  The Board notes that since receipt of the Veteran's initial claim, the Veteran has not been afforded a VA examination to assess the severity of his diabetes mellitus.  Thus, the Veteran should be afforded a VA examination.

In light of these matters being remand, obtain updated VA outpatient treatment records from the Gainesville VA Medical Center (VAMC) from April 9, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA outpatient treatment records from the Gainesville VAMC from April 9, 2008.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed hepatitis C.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  The examiner should review the entire claims file and indicate whether the Veteran currently has hepatitis C, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hepatitis identified on examination is etiologically related to the Veteran's service or any incident therein, to include exposure to mosquitoes in the Republic of Viet Nam.  If the examiner concludes that the Veteran has hepatitis which was incurred in service, the examiner should state the etiological factor leading to the hepatitis.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and lay statements of the Veteran.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of all symptomatology attributable to his service-connected diabetes mellitus, type II.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The appropriate examiner should clearly indicate exactly what symptoms are attributable to the service-connected diabetes mellitus, type II.  The examiner should clearly indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claims of service connection for hepatitis C and an initial increased rating for diabetes mellitus, type II.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


